Per Curiam:

This action was brought by John G. Meek to recover damages from the Metropolitan Street-railway Company for personal injuries alleged to have been sustained by him while riding in a street-car of defendant. The car, running at a speed of about three miles an hour, ran into one just ahead of it going in the same direction, and plaintiff claims that the resulting jar injured his back and kidneys.
Under the testimony there was a fair question of fact as to whether he was really hurt by the collision, and it was settled by a verdict in favor of the defendant.
The inquiry as to the plaintiff’s ability to give bond for costs, about which complaint is made, could not have been prejudicial, especially after the full examination on the same subject which had been previously made by both parties.
The hypothetical questions objected to were properly allowed. (Commercial Travelers v. Barnes, 75 Kan. 720, 90 Pac. 293.)
No error was committed in excluding the question propounded to plaintiff: whether the conductor asked him to write his name on a slip of paper; nor do we find any good reason to complain of the rulings of the court in instructing the jury.
The judgment is affirmed.